DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I: Claims 1-15 and 18-20 in the reply filed on May 31, 2022 is acknowledged.
Claims 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
An action on the merits of elected Claims 1-15 and 18-20 is provided below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 8, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “wherein the at least one natural sweetener consists of monk fruit extract” in lines 1-2.  The transitional phrase “consists of” is a closed ended transitional phrase that precludes the presence of unrecited elements.  The phrase “at least one” encompasses a first embodiment wherein only monk fruit is present and also encompassed a second embodiment wherein monk fruit along with other natural sweeteners are present.  It is unclear if only monk fruit is the only natural sweetener present or if monk fruit and other natural sweeteners are present.  For purposes of examination Examiner interprets the claim to require the at least one natural sweetener comprising monk fruit extract.
Claim 8 recites the limitation “wherein the at least one natural sweetener consists of monk fruit extract” in line 4.  The transitional phrase “consists of” is a closed ended transitional phrase that precludes the presence of unrecited elements.  The phrase “at least one” encompasses a first embodiment wherein only monk fruit is present and also encompassed a second embodiment wherein monk fruit along with other natural sweeteners are present.  It is unclear if only monk fruit is the only natural sweetener present or if monk fruit and other natural sweeteners are present.  For purposes of examination Examiner interprets the claim to require the at least one natural sweetener comprising monk fruit extract.
Claim 12 recites the limitation “wherein the at least one natural sweetener consists of monk fruit extract” in line 4.  The transitional phrase “consists of” is a closed ended transitional phrase that precludes the presence of unrecited elements.  The phrase “at least one” encompasses a first embodiment wherein only monk fruit is present and also encompassed a second embodiment wherein monk fruit along with other natural sweeteners are present.  It is unclear if only monk fruit is the only natural sweetener present or if monk fruit and other natural sweeteners are present.  For purposes of examination Examiner interprets the claim to require the at least one natural sweetener comprising monk fruit extract.
Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 9-10, 13-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mohan et al. US 2019/0320678 (cited on Information Disclosure Statement filed January 11, 2021) in view of Sawchuck et al. US 2021/0282443, Shei et al. US 2019/0343155, Boissy US 2017/0283235, Suskind US 5,540,962, and Tamarindo US 2017/0283105.
Regarding Claim 1, Mohan et al. discloses a package frozen drink base (juice 30) (‘678, Paragraphs [0040] and [0083]) comprising an unpasteurized frozen aqueous (liquid) composition (‘678, Paragraph [0037]).  The aqueous composition is made of tea (‘678, Paragraphs [0037], [0077], and [0078]) and juice (juice 30) (‘678, Paragraph [0037]) and packaging containing the unpasteurized frozen aqueous composition (‘678, Paragraphs [0040] and [0083]).
Mohan et al. is silent regarding the packaged frozen drink base comprising an antioxidant wherein the composition has a pH of 4 or less, a blueberry green tea formulation made of citrus juice of lemon juice and lime juice in an amount of 0.5-2.2 mL per 10 mL of the aqueous antioxidant composition, blueberry juice in an amount of 2.5-7.5 mL per 10 mL of the aqueous antioxidant composition, at least one natural sweetener in a v/v ratio of 3:1 to 6:1 citrus juice to sweetener, mint leaf extract, and green tea leaf extract in an amount of 3-6 mL per 10 mL of the aqueous antioxidant composition, and the packaging comprising a sealed waterproof tube having the aqueous antioxidant composition disposed therein wherein the sealed waterproof tube has an aspect ratio of length to largest diameter of at least 4:1.
Sawchuck et al. discloses a frozen drink base (frozen concentrates) (‘443, Paragraph [0305]) comprising an antioxidant composition (‘443, Paragraphs [0084] and [0137]), at least one natural sweetener (monk fruit) and citrus fruit consisting of lemon juice and lime juice having a pH of 3.1 (‘443, Paragraph [0383]).
Both Mohan et al. and Sawchuck et al. are directed towards the same field of endeavor of frozen drink bases made of fruit juices.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the frozen drink base of Mohan et al. and incorporate an antioxidant, at least one natural sweetener, and citrus fruit consisting of lemon juice and lime juice as taught by Sawchuck et al. based upon the desired flavor profile by a particular consumer.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  One of ordinary skill in the art would adjust the particular ingredients used in the frozen drink base depending upon the particular flavor profile desired by a particular consumer.
Further regarding Claim 1, Mohan et al. modified with Sawchuck et al. is silent regarding the aqueous antioxidant composition being made of a blueberry green tea (BGT) formulation wherein the citrus juice is present in an amount of 0.5-2.2 mL per 10 mL of the aqueous antioxidant composition, blueberry juice in an amount of 2.5-7.5 mL per 10 mL of the aqueous antioxidant composition, the at least one natural sweetener in a v/v ratio of 3:1 to 6:1 citrus juice to sweetener, mint tea leaf extract, and green tea leaf extract in an amount of 3-6 mL per 10 mL of the aqueous antioxidant composition, and the packaging comprising a sealed waterproof tube having the aqueous antioxidant composition disposed therein wherein the sealed waterproof tube has an aspect ratio of length to largest diameter of at least 4:1.
Shi et al. discloses a frozen drink base (‘155, Paragraph [0966]) made of a citrus juice antioxidant (‘155, Paragraph [0833]) and a blueberry green tea formulation (‘155, Paragraph [0835]) consisting of citrus juice consisting of lemon juice and lime juice (‘155, Paragraphs [0715] and [0966]) and at least one natural sweetener (monk fruit) (‘155, Paragraph [0497]), mint leaf extract and green tea leaf extract (‘155, Paragraph [0713]) or lemon ginger turmeric formulation (‘155, Paragraphs [0715], [0829], and [0944]) 
Both Mohan et al. and Shi et al. are directed towards the same field of endeavor of drink compositions made of juices.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the frozen drink base of Mohan et al. and incorporate a blueberry green tea formulation made of blueberry juice, mint tea leaf extract, and green tea leaf extract as taught by Shi et al. based upon the desired flavor profile by a particular consumer.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  One of ordinary skill in the art would adjust the particular ingredients used in the frozen drink base depending upon the particular flavor profile desired by a particular consumer.
Further regarding Claim 1, Mohan et al. modified with Sawchuck et al. and Shi et al. is silent regarding the drink base composition having lemon juice and lime juice in the claimed amount of 0.5-2.2 mL per 10 mL of the aqueous antioxidant composition, the blueberry juice in the claimed amount of 2.5-7.5 mL per 10 mL of the aqueous antioxidant composition, the at least one natural sweetener in the claimed v/v ratio of 3:1 to 6:1 citrus juice to sweetener, the mint leaf extract and green tea leaf extract in the claimed amount of 3-6 mL per 10 mL of the aqueous antioxidant composition, and the packaging comprising a sealed waterproof tube having an aspect ratio of length to largest diameter of at least 4:1.  However, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the amounts of lemon juice, lime juice, blueberry juice, at least one natural sweetener, mint leaf extract, and green tea leaf extract based upon the desired flavor profile for a particular consumer.
Further regarding Claim 1, Mohan et al. modified with Sawchuck et al. and Shi et al. is silent regarding the packaging comprising a sealed waterproof tube having an aspect ratio of length to largest diameter of at least 4:1.
Boissy discloses a packaged beverage comprising an internal cavity formed in any of a variety of sizes (‘235, Paragraph [0053]) wherein juice is stored within the package (‘235, Paragraph [0069]).
Both Mohan et al. and Boissy are directed towards the same field of endeavor of packaged drink bases.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mohan et al. and construct the packaging with an aspect ratio of length to largest diameter of at least 4:1 since Boissy teaches using drink packages using any variety of sizes.  Furthermore, limitations relating the size of the length to diameter of the packaging are not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).
Further regarding Claim 1, Mohan et al. modified with Sawchuck et al., Shi et al., and Boissy is silent regarding the packaging comprising a sealed waterproof tube.
Suskind et al. discloses a beverage container (‘962, Column 12, lines 44-52) comprising waterproofing protection (‘962, Column 13, lines 22-26).
Both Mohan et al. and Suskind et al. are directed towards the same field of endeavor of drink packages.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the drink package of Mohan et al. and incorporate a waterproofing material as taught by Suskind et al. in order to protect the package from external water.
Further regarding Claim 1, Mohan et al. modified with Sawchuck et al., Shi et al., Boissy, and Suskind et al. is silent regarding the packaging comprising a tube.
Tamarindo discloses a flexible pouch containing fruit juices (‘105, Paragraph [0001]) suitable for freezing treatments (‘105, Paragraph [0025]) wherein the flexible pouch has a tube shape (‘105, Paragraph [0032]).
Both Mohan et al. and Tamarindo are directed towards the same field of endeavor of frozen juice packaging.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mohan et al. and construct the package out of a tube shape as taught by Tamarindo since the configuration of the claimed frozen juice packaging is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Regarding Claim 2, Sawchuck et al. discloses the at least one natural sweetener being monk fruit extract (‘443, Paragraph [0111]).
Regarding Claim 4, Shi et al. discloses the aqueous composition being the BGT formulation of blueberry green tea consisting of citrus juice consisting of lemon juice and lime juice (‘155, Paragraphs [0715] and [0966]) and at least one natural sweetener (monk fruit) (‘155, Paragraph [0497]), mint leaf extract and green tea leaf extract (‘155, Paragraph [0713]).
Further regarding Claim 4, Mohan et al. modified with Sawchuck et al., Shi et al., Boissy, Suskind et al., and Tamarindo is silent regarding the at least one natural sweetener being present in an amount of 0.2-0.5 mL per 10 mL of the aqueous antioxidant composition and the amount of citrus juice being 1.65-1.9 mL per 10 mL of the aqueous antioxidant composition.  However, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the amounts of lemon juice, lime juice, blueberry juice, at least one natural sweetener, mint leaf extract, and green tea leaf extract based upon the desired flavor profile for a particular consumer.
Regarding Claims 9-10, Mohan et al. discloses the aqueous composition being the lemon (‘678, Paragraph [0002]) ginger turmeric formulation (‘678, Paragraph [0074]).
Further regarding Claims 9-10, Mohan et al. modified with Sawchuck et al., Shi et al., Boissy, Suskind et al., and Tamarindo is silent regarding the at least one natural sweetener being present in an amount of 1.5-1.8 mL per 10 mL of the aqueous antioxidant composition, the amount of citrus juice being 7.0-7.6 mL per 10 mL of the aqueous antioxidant composition, the amount of turmeric root extract being 0.6-1 mL per 10 mL, and the amount of ginger root extract plus the amount of turmeric root extract being 1.5 mL or less per 10 mL of the aqueous antioxidant composition.  However, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the amounts of at least one natural sweetener, citrus juice, turmeric root extract, and ginger root extract combined with turmeric root extract based upon the desired flavor profile for a particular consumer.
Regarding Claim 13, Mohan et al. discloses the aqueous composition being frozen (‘678, Paragraph [0046]).
Further regarding Claim 13, the limitations regarding the aqueous antioxidant composition being flash frozen are product by process limitations.  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process in view of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113.I.).
Regarding Claim 14, Boissy discloses a packaged beverage comprising an internal cavity formed in any of a variety of sizes (‘235, Paragraph [0053]) wherein juice is stored within the package (‘235, Paragraph [0069]).
Both Mohan et al. and Boissy are directed towards the same field of endeavor of packaged drink bases.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mohan et al. and construct the packaging with an aspect ratio of length to largest diameter of at least 6.5:1 since Boissy teaches using drink packages using any variety of sizes.  Furthermore, limitations relating the size of the length to diameter of the packaging are not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).
Regarding Claim 15, Mohan et al. discloses the package comprising a plastic film (‘678, Paragraph [0040]).
Regarding Claim 18, Mohan et al. discloses the beverage prepared from the packaged frozen drink base (‘678, Paragraph [0052]).
Claims 3, 6, 8, 11-12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mohan et al. US 2019/0320678 (cited on Information Disclosure Statement filed January 11, 2021) in view of Sawchuck et al. US 2021/0282443, Shei et al. US 2019/0343155, Boissy US 2017/0283235, Suskind US 5,540,962, and Tamarindo US 2017/0283105 as applied to claim 1 above in further view of Ragnarsson et al. US 2012/0114819.
Regarding Claims 3, 6, and 11, Sawchuck et al. discloses the pH being 3.1 (‘443, Paragraph [0365]), which is close to the claimed pH of 3 or less but not quite overlapping the claimed drink pH.
Ragnarsson et al. discloses a juice beverage concentrate comprising providing acid to adjust the pH of the beverage concentrate to less than about 3 (‘819, Paragraphs [0127]-[0128]), which overlaps the claimed pH levels of 3 or less.
Both modified Mohan et al. and Ragnarsson et al. are directed towards the same field of endeavor of juice drink bases.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the drink base of Mohan et al. and adjust the pH of the juice beverage to be 3 or less as taught by Ragnarsson et al. based upon the particular acidity level desired by a particular consumer.
Regarding Claim 8, Shi et al. discloses the aqueous composition being the blueberry green tea formulation (‘155, Paragraph [0835]) consisting of citrus juice consisting of lemon juice and lime juice (‘155, Paragraphs [0715] and [0966]) and at least one natural sweetener (monk fruit) (‘155, Paragraph [0497]), mint leaf extract and green tea leaf extract (‘155, Paragraph [0713]).  Sawchuck et al. discloses the at least one natural sweetener being monk fruit extract (‘824, Paragraph [0383]).  Tamarindo discloses a flexible pouch containing fruit juices (‘105, Paragraph [0001]) suitable for freezing treatments (‘105, Paragraph [0025]) wherein the flexible pouch has a tube shape (‘105, Paragraph [0032]).
Further regarding Claim 8, Sawchuck et al. also discloses the pH being 3.1 (‘443, Paragraph [0365]), which is close to the claimed pH of 3 or less but not quite overlapping the claimed drink pH.
Ragnarsson et al. discloses a juice beverage concentrate comprising providing acid to adjust the pH of the beverage concentrate to less than about 3 (‘819, Paragraphs [0127]-[0128]), which overlaps the claimed pH levels of 3 or less.
Both modified Mohan et al. and Ragnarsson et al. are directed towards the same field of endeavor of juice drink bases.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the drink base of Mohan et al. and adjust the pH of the juice beverage to be 3 or less as taught by Ragnarsson et al. based upon the particular acidity level desired by a particular consumer.
Further regarding Claim 8, Mohan et al. modified with Sawchuck et al., Shi et al., Boissy, Suskind et al., and Tamarindo is silent regarding the at least one natural sweetener being present in an amount of 0.2-0.5 mL per 10 mL of the aqueous antioxidant composition and the amount of citrus juice being 1.65-1.9 mL per 10 mL of the aqueous antioxidant composition.  However, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the amounts of at least one natural sweetener and citrus juice based upon the desired flavor profile for a particular consumer.
Further regarding Claim 8, Mohan et al. discloses the drink base being frozen (‘678, Paragraph [0064]).
Further regarding Claim 8, the limitations regarding the aqueous antioxidant composition being flash frozen are product by process limitations.  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process in view of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113.I.).
Regarding Claim 12, Mohan et al. discloses the aqueous composition being a lemon (‘678, Paragraph [0002]) ginger turmeric (‘678, Paragraph [0074]) formulation made of ginger root extract and turmeric root extract.  Sawchuck et al. discloses a frozen drink base (frozen concentrates) (‘443, Paragraph [0305]) comprising an antioxidant composition (‘443, Paragraphs [0084] and [0137]), at least one natural sweetener (monk fruit) and citrus fruit consisting of lemon juice and lime juice having a pH of 3.1 (‘443, Paragraph [0383]).
Further regarding Claim 12, Mohan et al. modified with Sawchuck et al., Shei et al., Boissy, Suskind et al., and Tamarindo is silent regarding the lemon juice being present in an amount of 6-8 mL per 10 mL of the aqueous antioxidant composition, the at least one natural sweetener in a v/v ratio of 3:1 to 6:1 citrus juice to sweetener, ginger root extract being present in an amount of 0.1-0.55 mL per 10 mL of the aqueous antioxidant composition, the turmeric root extract in an amount of 0.5-1.2 mL per 10 mL of the aqueous antioxidant composition, the at least one natural sweetener being monk fruit present in an amount of 1.5-1.8 mL per 10 mL of the aqueous antioxidant composition, the amount of citrus juice being 1.65-1.9 mL per 10 mL of the aqueous antioxidant composition, the amount of turmeric root extract being present in 0.6-1 mL per 10 mL of the aqueous antioxidant composition, and the amount of ginger root extract plus the amount of turmeric root extract being present in 1.5 mL or less per 10 mL of the aqueous antioxidant composition.  However, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the amounts of at least one natural sweetener, citrus juice, turmeric root extract, and ginger root extract, based upon the desired flavor profile for a particular consumer.
Further regarding Claim 12, Sawchuck et al. discloses the pH being 3.1 (‘443, Paragraph [0365]), which is close to the claimed pH of 3 or less but not quite overlapping the claimed drink pH.
Ragnarsson et al. discloses a juice beverage concentrate comprising providing acid to adjust the pH of the beverage concentrate to less than about 3 (‘819, Paragraphs [0127]-[0128]), which overlaps the claimed pH levels of 3 or less.
Both modified Mohan et al. and Ragnarsson et al. are directed towards the same field of endeavor of juice drink bases.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the drink base of Mohan et al. and adjust the pH of the juice beverage to be 3 or less as taught by Ragnarsson et al. based upon the particular acidity level desired by a particular consumer.
Further regarding Claim 12, Mohan et al. discloses the drink base being frozen (‘678, Paragraph [0046]).
Further regarding Claim 12, the limitations regarding the aqueous antioxidant composition being flash frozen are product by process limitations.  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process in view of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113.I.).
Regarding Claims 19-20, Mohan et al. discloses the packaged frozen drink base beverage (‘678, Paragraph [0046]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mohan et al. US 2019/0320678 (cited on Information Disclosure Statement filed January 11, 2021) in view of Sawchuck et al. US 2021/0282443, Shei et al. US 2019/0343155, Boissy US 2017/0283235, Suskind US 5,540,962, and Tamarindo US 2017/0283105 as applied to claim 4 above in further view of Reijonen US 2018/0111057.
Regarding Claim 5, Shi et al. discloses the drink base comprising blueberry (‘155, Paragraph [0835]).
Mohan et al. modified with Sawchuck et al., Shi et al., Boissy, Suskind et al., and Tamarindo is silent regarding the blueberry juice being wild blueberry juice.
Reijonen discloses a wild blueberry (‘057, Paragraph [0012]) used in juices (‘057, Paragraph [0015]).
Both Mohan et al. and Reijonen are directed towards the same field of endeavor of juice compositions.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the drink base of Mohan et al. and incorporate wild blueberries into the juice as taught by Reijonen since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  One of ordinary skill in the art would adjust the particular ingredients used in the frozen drink base depending upon the particular flavor profile desired by a particular consumer.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mohan et al. US 2019/0320678 (cited on Information Disclosure Statement filed January 11, 2021) in view of Sawchuck et al. US 2021/0282443, Shei et al. US 2019/0343155, Boissy US 2017/0283235, Suskind US 5,540,962, Tamarindo US 2017/0283105, and Reijonen US 2018/0111057 as applied to claim 5 above in further view of Ragnarsson et al. US 2012/0114819.
Regarding Claim 7, Sawchuck et al. discloses the pH being 3.1 (‘443, Paragraph [0365]), which is close to the claimed pH of 3 or less but not quite overlapping the claimed drink pH.
Ragnarsson et al. discloses a juice beverage concentrate comprising providing acid to adjust the pH of the beverage concentrate to less than about 3 (‘819, Paragraphs [0127]-[0128]), which overlaps the claimed pH levels of 3 or less.
Both modified Mohan et al. and Ragnarsson et al. are directed towards the same field of endeavor of juice drink bases.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the drink base of Mohan et al. and adjust the pH of the juice beverage to be 3 or less as taught by Ragnarsson et al. based upon the particular acidity level desired by a particular consumer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Woodyer et al. US 2018/0049458 discloses a frozen drink base (‘458, Paragraph [0117]) comprising monk fruit (‘458, Paragraph [0121]).
Murray US 2008/0098697 discloses a packaged frozen drink base (‘697, Paragraphs [0042] and [0066]).
Stanley et al. US 2014/0033654 discloses a packaged drink base (beverage) (‘654, Paragraph [0192]) comprising a product volume of any size including from 0.001 liters to 100.0 liters (‘654, Paragraph [0169]).
Brown et al. US 2013/0316066 discloses a concentrated liquid flavoring diluted to a provide a desired level of flavor intensity to a final beverage (‘066, Paragraph [0023]).
Butler et al. US 2010/0294760 discloses a packaged beverage comprising any dimensions (‘760, Paragraph [0037]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792